Exhibit 10.1

 

ANTERO RESOURCES CORPORATION

LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE UNIT GRANT NOTICE

Pursuant to the terms and conditions of the Antero Resources Corporation
Long-Term Incentive Plan, as amended from time to time (the “Plan”), Antero
Resources Corporation (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) an award (this “Award”) of Performance Share
Units (the “PSUs”) subject to the terms and conditions set forth herein and in
the Performance Share Unit Agreement attached hereto as Exhibit A
(the “Agreement”) and the Plan, each of which is incorporated herein by
reference.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.

 

Participant:

[___________________________________]

Date of Grant:

[___________]

Target PSUs:

[___________] PSUs (the “Target Amount PSUs”)

Performance Period:

[___________] to [___________]

Earning of PSUs:

Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, the PSUs shall become earned in the manner set forth on Exhibit B
attached hereto so long as you remain continuously employed by the Company from
the Date of Grant through [___________].

 

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Performance Share Unit Grant Notice (this
“Grant Notice”).  You acknowledge that you have reviewed the Agreement, the Plan
and this Grant Notice in their entirety and fully understand all provisions of
the Agreement, the Plan and this Grant Notice.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations arising under the Agreement, the Plan
or this Grant Notice.  This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

 








IN WITNESS WHEREOF,  the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.

 

 

 

 

 

 

    

ANTERO RESOURCES CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

John Giannuala

 

 

 

Vice President – Human Resources and Administration

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

[Name of Employee]

 

 



SIGNATURE PAGE TO

PERFORMANCE SHARE UNIT GRANT NOTICE




EXHIBIT A

PERFORMANCE SHARE UNIT AGREEMENT

This Performance Share Unit Agreement (this “Agreement”) is made as of the Date
of Grant set forth in the Grant Notice to which this Agreement is attached (the
“Date of Grant”) by and between Antero Resources Corporation, a Delaware
corporation (the “Company”), and [__________________] (“Employee”).  Capitalized
terms used but not specifically defined herein shall have the meanings specified
in the Plan or the Grant Notice.

1.         Award.  Effective as of the Date of Grant, the Company hereby grants
to Employee the number of PSUs set forth in the Grant Notice on the terms and
conditions set forth in the Grant Notice, this Agreement and the Plan, which is
incorporated herein by reference as a part of this Agreement.  In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.  To the extent earned, each PSU represents the right to receive
one share of Stock (“Common Stock”), subject to the terms and conditions set
forth in the Grant Notice, this Agreement and the Plan; provided, however, that,
depending on the level of performance determined to be attained with respect to
the Performance Goals, the number of shares of Common Stock that may be earned
hereunder in respect of this Award may range from [___]% to [___]% of the Target
Amount PSUs.  Unless and until the PSUs have become earned in the manner set
forth in the Grant Notice and this Agreement, Employee will have no right to
receive any Common Stock or other payments in respect of the PSUs.  Prior to
settlement of this Award, the PSUs and this Award represent an unsecured
obligation of the Company, payable only from the general assets of the Company.

2.         Earning of PSUs.

(a)        Following [___________], the Committee will determine the level of
achievement of the Performance Goals for the Performance Period.  The number of
PSUs, if any, that actually become earned for the Performance Period will be
determined by the Committee in accordance with the Grant Notice (and any PSUs
that do not become so earned shall be automatically forfeited).  Unless and
until the PSUs have become earned and been settled in accordance with Section 3,
Employee will have no right to receive any dividends or other distributions with
respect to the PSUs.  In the event of the termination of Employee’s employment
prior to [___________], except as otherwise provided in Section 2(b)  and 2(c)
below, all of the PSUs (and all rights arising from such PSUs and from being a
holder thereof), will terminate automatically without any further action by the
Company and will be automatically forfeited without further notice and at no
cost to the Company.

(b)        [___________]

(c)        [___________]

3.         Settlement of PSUs.  As soon as administratively practicable
following the Committee’s determination of the level of achievement of the
Performance Goals for the Performance Period, but in no event later than 60 days
following [___________], Employee (or Employee’s permitted transferee, if
applicable) shall be issued a number of shares of Common Stock equal to the
number of PSUs subject to this Award that become earned based on the level





Exhibit A-1




of achievement of the Performance Goals as determined by the Committee in
accordance with Section 2.  Any fractional PSU that becomes earned hereunder
shall be rounded down at the time shares of Common Stock are issued in
settlement of such PSU.  No fractional shares of Common Stock, nor the cash
value of any fractional shares of Common Stock, will be issuable or payable to
Employee pursuant to this Agreement.  All shares of Common Stock issued
hereunder shall be delivered either by delivering one or more certificates for
such shares to Employee or by entering such shares in book-entry form, as
determined by the Committee in its sole discretion.  The value of shares of
Common Stock shall not bear any interest owing to the passage of time.  Neither
this Section 3 nor any action taken pursuant to or in accordance with this
Agreement shall be construed to create a trust or a funded or secured obligation
of any kind.

4.         Rights as Stockholder.  Neither Employee nor any person claiming
under or through Employee shall have any of the rights or privileges of a holder
of shares of Common Stock in respect of any shares that may become deliverable
hereunder unless and until certificates representing such shares have been
issued or recorded in book entry form on the records of the Company or its
transfer agents or registrars, and delivered in certificate or book entry form
to Employee or any person claiming under or through Employee.

5.         Tax Withholding.  To the extent that the receipt, vesting or
settlement of the PSUs results in compensation income or wages to Employee for
federal, state, local and/or foreign tax purposes, the Company shall have the
authority and the right to deduct or withhold (or cause one of its Affiliates to
deduct or withhold), or to require Employee to remit to the Company (or one of
its Affiliates), an amount sufficient to satisfy all applicable federal, state
and local taxes required by law to be withheld with respect to such event.  In
satisfaction of the foregoing requirement, unless otherwise determined by the
Committee, the Company or one of its Affiliates shall withhold, or cause to be
surrendered, from any remuneration (including any of the shares of Common Stock
that may be issuable under this Agreement) then or thereafter payable to
Employee an amount equal to the aggregate amount of taxes required to be
withheld with respect to such event.  If such tax obligations are satisfied
through net settlement or the surrender of previously owned shares of Common
Stock, the maximum number of shares of Common Stock that may be so withheld (or
surrendered) shall be the number of shares of Common Stock that have an
aggregate Fair Market Value on the date of withholding or surrender equal to the
aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, local and/or foreign tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to the PSUs, as determined by
the Committee.  Employee acknowledges that there may be adverse tax consequences
upon the receipt, vesting or settlement of the PSUs or disposition of the
underlying shares of Common Stock and that Employee has been advised, and hereby
is advised, to consult a tax advisor.  Employee acknowledges and agrees that
none of the Board, the Committee, the Company or any of its Affiliates have made
any representation or warranty as to the tax consequences to Employee as a
result of the receipt of the PSUs, the earning of the PSUs or the forfeiture of
any of the PSUs.  Employee represents that Employee is in no manner relying on
the Board, the Committee, the Company or any of its Affiliates or any of their
respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.





Exhibit A-2




6.         Non-Transferability.  During the lifetime of Employee, the PSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the shares of Common
Stock underlying the PSUs have been issued, and all restrictions applicable to
such shares have lapsed.  Neither the PSUs nor any interest or right therein
shall be liable for the debts, contracts or engagements of Employee or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

7.         Compliance with Securities Law.  Notwithstanding any provision of
this Agreement to the contrary, the issuance of shares of Common Stock hereunder
will be subject to compliance with all applicable requirements of applicable law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Common Stock may then be listed.  No shares of
Common Stock will be issued hereunder if such issuance would constitute a
violation of any applicable law or regulation or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed.  In
addition, shares of Common Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is in effect at the time of such
issuance with respect to the shares to be issued or (b) in the opinion of legal
counsel to the Company, the shares to be issued are permitted to be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary for the lawful issuance and sale of any
shares of Common Stock hereunder will relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
has not been obtained.  As a condition to any issuance of Common Stock
hereunder, the Company may require Employee to satisfy any requirements that may
be necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.

8.         Legends.  If a stock certificate is issued with respect to shares of
Common Stock delivered hereunder, such certificate shall bear such legend or
legends as the Committee deems appropriate in order to reflect the restrictions
set forth in this Agreement and to ensure compliance with the terms and
provisions of this Agreement, the rules, regulations and other requirements of
the Securities and Exchange Commission, any applicable laws or the requirements
of any stock exchange on which the Common Stock is then listed.  If the shares
of Common Stock issued hereunder are held in book-entry form, then such entry
will reflect that the shares are subject to the restrictions set forth in this
Agreement.

9.         Execution of Receipts and Releases.  Any issuance or transfer of
shares of Common Stock or other property to Employee or Employee’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder.  As a
condition precedent to such payment or issuance, the Company may require
Employee or Employee’s legal representative, heir, legatee or distributee to
execute (and





Exhibit A-3




not revoke within any time provided to do so) a release and receipt therefor in
such form as it shall determine appropriate; provided, however, that any review
period under such release will not modify the date of settlement with respect to
earned PSUs.

10.       No Right to Continued Employment or Awards.

(a)        For purposes of this Agreement, Employee shall be considered to be
employed by the Company as long as Employee remains an Employee, or an employee
of a corporation or other entity (or a parent or subsidiary of such corporation
or other entity) assuming or substituting a new award for this Award.  Without
limiting the scope of the preceding sentence, it is specifically provided that
Employee shall be considered to have terminated employment with the Company at
the time of the termination of the “Affiliate” status of the entity or other
organization that employs Employee.  Nothing in the adoption of the Plan, nor
the award of the PSUs thereunder pursuant to the Grant Notice and this
Agreement, shall confer upon Employee the right to continued employment by, or a
continued service relationship with, the Company or any such Affiliate, or any
other entity, or affect in any way the right of the Company or any such
Affiliate, or any other entity to terminate such employment at any time.  Unless
otherwise provided in a written employment agreement or by applicable law,
Employee’s employment by the Company, or any such Affiliate, or any other entity
shall be on an at-will basis, and the employment relationship may be terminated
at any time by either Employee or the Company, or any such Affiliate, or other
entity for any reason whatsoever, with or without cause or notice.  Any question
as to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee or its delegate,
and such determination shall be final, conclusive and binding for all purposes.

(b)        The grant of the PSUs is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Any future Awards will be at the sole discretion of the
Company.

11.       Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of Employee, such
notices or communications shall be effectively delivered if hand delivered to
Employee at Employee’s principal place of employment or if sent by registered or
certified mail to Employee at the last address Employee has filed with the
Company.  In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

12.       Consent to Electronic Delivery; Electronic Signature.  In lieu of
receiving documents in paper format, Employee agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the
Company.  Electronic delivery may be via a Company electronic mail system or by
reference to a location on a Company intranet to which Employee has access. 
Employee hereby consents to any and all procedures the Company has established
or may establish for an electronic signature system for delivery and acceptance
of any such documents that the Company may be required to deliver,





Exhibit A-4




and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.

13.       Agreement to Furnish Information.  Employee agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

14.       Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the PSUs granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment and/or severance agreement between the Company (or
an Affiliate or other entity) and Employee in effect as of the date a
determination is to be made under this Agreement.  Without limiting the scope of
the preceding sentence, except as provided therein, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.  The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of Employee shall be effective only if it is
in writing and signed by both Employee and an authorized officer of the Company.

15.       Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

16.       Successors and Assigns.  The Company may assign any of its rights
under this Agreement without Employee’s consent.  This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement will be binding upon Employee and Employee's beneficiaries,
executors, administrators and the person(s) to whom the PSUs may be transferred
by will or the laws of descent or distribution.

17.       Clawback.  Notwithstanding any provision in this Agreement, the Grant
Notice or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Common Stock issued hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.

18.       Counterparts. The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart of the Grant Notice.





Exhibit A-5




19.       Severability.  If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

20.       Code Section 409A.  None of the PSUs or any amounts payable pursuant
to this Agreement are intended to constitute or provide for a deferral of
compensation that is subject to Section 409A of the Code and the Treasury
regulations and other interpretive guidance issued thereunder (collectively,
“Section 409A”). Nevertheless, to the extent that the Committee determines that
the PSUs may not be exempt from Section 409A, then, if Employee is deemed to be
a “specified employee” within the meaning of Section 409A, as determined by the
Committee, at a time when Employee becomes eligible for settlement of the PSUs
upon his “separation from service” within the meaning of Section 409A, then to
the extent necessary to prevent any accelerated or additional tax under Section
409A, such settlement will be delayed until the earlier of: (a) the date that is
six months following Employee’s separation from service and (b) Employee’s
death.  Notwithstanding the foregoing, the Company makes no representations that
the payments provided under this Agreement are exempt from or compliant with
Section 409A and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by
Employee on account of non-compliance with Section 409A.

 [Remainder of Page Intentionally Blank]

 

 



Exhibit A-6




EXHIBIT B

PERFORMANCE SHARE UNIT PERFORMANCE GOAL

[_                                              __]

Exhibit B-1

